Citation Nr: 0839223	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, with cataracts, impotence, 
and peripheral neuropathy of the upper extremities, to 
include the question of entitlement to separate, compensable 
evaluations for impotence and peripheral neuropathy of the 
upper extremities.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to June 1973, 
to include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, granting service 
connection for diabetes mellitus, Type II, with impotence and 
peripheral neuropathy, and assigning a 20 percent schedular 
evaluation therefor, effective from June 2004.  The RO also 
granted service connection for hypertension and assigned a 10 
percent evaluation for that disorder as of June 2004.  

By RO action in April 2006, entitlement to special monthly 
compensation based on the loss of use of a creative organ was 
established and service connection for bilateral cataracts, 
secondary to service-connected diabetes mellitus, was 
granted, with the notation that the veteran's cataracts were 
noncompensably disabling and thus included in the evaluation 
assigned for his diabetes mellitus.  Separate, 10 percent 
ratings were also assigned for peripheral neuropathy of each 
lower extremity, as secondary to diabetes mellitus, effective 
from June 2004.  Such ratings have remained in effect since 
that time.  

Notice is taken that the veteran's entitlement to service 
connection for diabetic nephropathy, claimed as bladder 
control problems, was denied by RO action in March 2006, with 
notice to him of the denial action and of his appellate 
rights occurring later in the same month.  No timely appeal 
of the March 2006 denial was then initiated.  Further 
allegations as to the relationship of a bladder disorder to 
the veteran's diabetes mellitus are advanced in the 
appellant's brief of October 2008.  To the extent that the 
veteran is attempting to reopen the previously denied claim, 
such matter is not herein addressed, any such attempt to 
reopen is referred to the RO for initial development and 
adjudication.  

Pursuant to his request, the veteran was scheduled to appear 
at an RO hearing in January 2006.  However, on the date of 
the scheduled hearing the veteran elected to forego his 
scheduled hearing in lieu of an informal conference before 
the RO's decision review officer.  Among the issues discussed 
on that occasion was the veteran's withdrawal of the 
appellate issue of his entitlement to an initial rating for 
hypertension.  A written report of the aforementioned 
conference is of record.  

The issue of the veteran's entitlement to an initial 
extraschedular evaluation for diabetes mellitus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In late January 2006, the veteran withdrew from appellate 
consideration the issue of his entitlement to an initial 
rating in excess of 20 percent for hypertension.  

2.  From June 2004 to the present, the veteran's diabetes 
mellitus has required use of an oral hypoglycemic agent and 
maintenance of a restricted diet, but there is no showing of 
insulin use, regulation of activities, episodes of 
ketoacidosis or hypoglycemic reaction requiring 
hospitalization or twice a month or more frequent visits to a 
health care provider, or a progressive loss of weight and 
strength.  

3.  Associated with the veteran's diabetes mellitus are 
bilateral cataracts without any associated diminution in 
visual acuity; erectile dysfunction without any penile 
deformity; and subjective complaints of numbness involving 
the hands, without any indicia of compensably disabling 
paralysis, neuritis, or neuralgia involving any affected 
nerve.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review the withdrawn 
issue of the veteran's entitlement to an initial rating in 
excess of 10 percent for hypertension.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).
2.  The schedular criteria for the assignment of an initial 
rating in excess of 20 percent for diabetes mellitus with 
bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.84a, 4.115b, 4.119, 4.124a, 
Diagnostic Codes 6079, 7913 (2008).

3.  The schedular criteria for the assignment of a separate, 
compensable evaluation for service-connected impotence or 
peripheral neuropathy of the upper extremities, due to 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115b, Diagnostic Code 7522; 
4.119, Diagnostic Code 7913; 4.124a, Diagnostic Code 8516 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of his 
statement at an informal RO conference before its decision 
review officer in January 2006, which was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to an initial rating in excess of 10 percent for 
hypertension.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that matter, 
and as the Board does not have jurisdiction to review the 
appeal relating thereto, it must be dismissed.




Initial Rating for Diabetes Mellitus and Associated Residuals

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his original claim for service connection for diabetes 
mellitus and also as to the downstream issue of his 
entitlement to a higher initial schedular rating than that 
assigned by the RO, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the VCAA letters of July 2004, March 2006, and August 
2006.  Such letters duly advised the veteran of the Court's 
holding in Dingess-Hartman, and while no longer required, the 
appellant was also notified that he should submit all 
pertinent evidence in his possession.  

With specific reference to the initial rating claim on 
appeal, since this claim is a downstream issue from that of 
service connection (for which a VCAA letter was sent in July 
2004), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Although not required in this 
instance, it is nevertheless evident that the RO provided a 
separate VCAA letter in August 2006 with respect to the 
veteran's claim for a higher initial rating for his diabetes 
mellitus.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, to include that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in August 
2005, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the April 2006 supplemental 
statement of the case by the RO.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, while there is not shown to be a basis 
for the assignment of an initial schedular rating in excess 
of 20 percent for the veteran's diabetes mellitus or a 
compensable evaluation for residuals involving cataracts, 
impotence, or bilateral peripheral neuropathy of the upper 
extremities.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the veteran, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the Federal Circuit's decision in 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

In this case, the Board finds that there is no indication 
that any notice error affected the essential fairness of the 
adjudication because, aside from the fact that diagnostic 
criteria used to rate the veteran's diabetes mellitus were 
provided to him in the statement of the case and/or 
supplemental statements of the case, the veteran or his 
representative has demonstrated actual knowledge of 
applicable rating criteria in the arguments advanced in 
support of the claim at issue.  Accordingly, the veteran is 
deemed to have the requisite actual knowledge of the evidence 
needed to support his claim for an initial rating of diabetes 
mellitus.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
veteran has been afforded multiple VA medical examinations 
during the course of the instant appeal, findings and 
opinions from which are shown to be comprehensive in scope 
and otherwise detailed.  As the record is deemed to be 
adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action.  38 C.F.R. §§ 3.326, 3.327.

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis of the Merits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The record reflects that service connection for diabetes 
mellitus, Type II, with impotence and early peripheral 
neuropathy, associated with herbicide exposure, was 
established by RO action in August 2005, at which time a 20 
percent rating was assigned under DC 7913, effective from 
June 22, 2004.  Given that the veteran timely appealed the 
initial rating assigned, the holding in Fenderson v. West, 12 
Vet. App. 119 (1999) is applicable.  Under Fenderson, at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.

By its rating decision of April 2006, entitlement to special 
monthly compensation based on loss of use of a creative organ 
was granted; entitlement to service connection for bilateral 
cataracts as a residual of diabetes mellitus was granted, 
with an evaluation therefor being incorporated into rating 
assigned for his underlying diabetes; and entitlement to 
separate, 10 percent initial ratings for peripheral 
neuropathy of each lower extremity was granted. 

A 20 percent evaluation is assignable where diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating will be assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either a progressive loss of 
weight and strength or complications which would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.

In this instance, the record indicates that the initial 
diagnosis of diabetes mellitus was made in or about September 
2002, prior to the effective date of the grant of service 
connection in June 2004.  At that time, only maintenance of a 
diabetic diet was required for control of the veteran's 
diabetes.  When the veteran was initially evaluated by VA in 
September 2004, it was noted that he had not been followed 
medically by his primary care physician for his diabetes 
mellitus since its presence was initially noted in September 
2002, and on the basis of the available data, a diagnosis of 
diabetes mellitus, Type II, could not be documented.  Further 
studies were found to be required prior to entry of a 
pertinent diagnosis.  

A private physician reported in April 2005 that she had been 
treating the veteran for diabetes mellitus since November 
2004, without specification as to the nature of the treatment 
provided.  

On a VA medical examination in February 2006, findings 
yielded a diagnosis of diabetes mellitus, Type II, under 
reasonable control with Metformin.  Also present was a 
moderately severe peripheral neuropathy to pain sensation of 
the lower extremities (which is service-connected and each 
leg is rated 10 percent disabling and these latter issues are 
not currently on appeal), and erectile dysfunction based on 
the absence of an erection in one year, both due to his 
diabetes.  There was no evidence of diabetic nephropathy and 
no diagnosis of peripheral neuropathy of the upper 
extremities was recorded, despite the veteran's complaints of 
intermittent numbness and tingling of his hands.  
Neurological evaluation at that time disclosed no sensory 
deficit of the upper extremities.  A separate VA eye 
examination in February 2006 demonstrated the existence of 
visually significant cataracts of both eyes, due to diabetes, 
which accounted for the veteran's complaints of decreased 
visual acuity, hazy vision, glare, halos, and poor night 
vision.  No diabetic retinopathy was present.  Best corrected 
visual acuity was 20/40 for near and far in both eyes.  On 
glare testing, his vision was reduced to 20/60, bilaterally.

Since June 2004, the veteran's diabetes is not shown to have 
required more than use of an oral hypoglycemic agent and/or 
maintenance of a diabetic diet.  Use of insulin or a 
regulation of activities involving avoidance of strenuous 
occupational and recreational activities, episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice or more visits monthly to a diabetic 
care provider are not shown.  Moreover, the existence of a 
progressive loss of weight and strength is not demonstrated.  
To that extent, there is no basis to assign an initial or 
staged schedular rating in excess of 20 percent for diabetes 
mellitus from June 2004 to the present.  Fenderson, supra.  

As for the nature and severity of the residuals of the 
veteran's diabetes, such residuals include bilateral 
cataracts, impotence, and peripheral neuropathy of the upper 
extremities.  Those residuals also entail peripheral 
neuropathy of each lower extremity, for which separate, 10 
percent ratings have already been assigned and no appeal is 
pending.  In essence, the veteran contends that his 
cataracts, impotence, and upper extremity neuropathy are in 
fact compensably disabling; however, the record indicates 
otherwise.  More specifically, while the veteran's visual 
acuity is impaired by cataracts, a compensable rating is not 
warranted on the basis of impairment of central visual acuity 
under DC 6079 and there is no objective indication of any 
limitation of field of vision.  The veteran is likewise shown 
to be affected by impotence as a result of his diabetes, but 
it is noted that, in the absence of a penile deformity, 
impotence, alone, is not compensably disabling under DC 7522 
or any other applicable DC.  Moreover, the record indicates 
that special monthly compensation has already been awarded on 
the basis of loss of use of a creative organ and any further 
compensation solely on the basis of impotence may well 
constitute pyramiding, a practice prohibited by 38 C.F.R. 
§ 4.14.  Lastly, only subjective complaints involving upper 
extremity neuropathy are documented, with there being no 
objective clinical evidence or laboratory test results and no 
resulting diagnosis as to peripheral neuropathy of the upper 
extremities.  To that extent, the involvement of any specific 
nerve is not indicated.  As such, there is no objective basis 
upon which to assign a separate, compensable rating for 
paralysis, neuritis, or neuralgia of either leg under any 
applicable DC listed in 38 C.F.R. § 4.124a (2008).  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for an initial schedular rating in excess of 20 percent for 
diabetes mellitus is not warranted and separate, compensable 
schedular evaluations are not warranted for cataracts, 
impotence, or peripheral neuropathy of the upper extremities.  
On that basis, this portion of the veteran's appeal must be 
denied in its entirety.  As a preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.


ORDER

The appeal as to the issue of the veteran's entitlement to an 
initial rating in excess of 10 percent for hypertension is 
dismissed.  

The appeal as to the issue of the veteran's entitlement to an 
initial or staged schedular rating in excess of 20 percent 
for diabetes mellitus, Type II, with residuals involving 
bilateral cataracts, impotence, and peripheral neuropathy of 
the upper extremities, including entitlement to separate, 
compensable schedular ratings for cataracts, impotence or 
peripheral neuropathy of the upper extremities, is denied.  
REMAND

As argued by the veteran's representative in his October 2008 
brief, the veteran has reasonably raised the issue of his 
entitlement to an initial disability rating for his diabetes 
mellitus on the basis of extraschedular criteria.  As alleged 
and reflected by the record, the veteran at his informal 
conference before the RO's decision review officer in January 
2006 stated that he had retired from his job in the 
immigration field three years early because of his diabetes 
and hypertension, and that he and his physician were of the 
opinion that his diabetes had adversely affected his ability 
to perform such work.  

By alleging that he has or had a marked work impairment due 
to his service-connected diabetes, the veteran has reasonably 
raised the issue of his entitlement to an initial rating for 
diabetes mellitus on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Such matter has not to date been the 
subject of initial RO development or adjudication and remand 
is required to facilitate the completion of such actions.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the veteran should be provided 
notice of what additional information and 
evidence are still needed to substantiate 
his claim for an initial extraschedular 
rating for diabetes mellitus and 
associated residuals involving bilateral 
cataracts, impotence, and peripheral 
neuropathy of the upper extremities, from 
June 2004 to the present, including 
evidence of frequent hospital care for 
its treatment, or evidence that diabetes 
and related residuals, alone, have 
resulted in a marked interference with 
employment.  38 C.F.R. § 3.321(b)(1).  
The veteran should also be notified of 
what portion of that evidence VA will 
secure, and what portion he himself must 
submit and advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  The 
veteran should also be informed that, if 
requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded by the RO/AMC.

2.  The veteran should also be advised 
that employment records, to include 
statements from current or former 
supervisors and co-workers, would be 
relevant with respect to whether an 
extraschedular rating is warranted.

3.  Lastly, the veteran's claim of 
entitlement to an initial extraschedular 
rating in excess of the initial schedular 
evaluation already assigned for his 
service-connected diabetes mellitus, Type 
II, with bilateral cataracts, impotence, 
and peripheral neuropathy of the upper 
extremities, from June 2004 to the 
present, should be initially adjudicated 
based on a de novo review of all 
pertinent evidence and consideration of 
all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


